Citation Nr: 0725469	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound of the left lower extremity with residuals of 
fracture of left fifth metatarsal.  

3.  Entitlement to a compensable rating for shell fragment 
wound scar of the anterior aspect of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to March 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO.


REMAND

In a July 2007 statement, the veteran requested a Travel 
Board hearing on the issue of whether the Board had 
jurisdictional authority to review the claims for increased 
ratings for post-traumatic stress disorder (PTSD) and shell 
fragment wound scar.  

Accordingly, the case is REMANDED for the following action:

The RO should make the necessary 
arrangements to schedule the appellant 
for a Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

